Citation Nr: 1437648	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increase in the ratings assigned for posttraumatic stress disorder (PTSD), currently assigned "staged ratings" of 30 percent prior to March 16, 2010, and 50 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1985 to June 1986.  The matter of the ratings for PTSD is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that awarded service connection for PTSD, rated 30 percent, effective May 22, 2002.  An interim (July 2010) rating decision increased the rating (to 50 percent), effective March 16, 2010.  [The issue is characterized to reflect that staged ratings have been assigned, and that both "stages" are on appeal.]  The TDIU issue is before the Board on appeal from a July 2010 rating decision.  In August 2013 these matters were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In its August 2013 remand, the Board noted that the Veteran had clearly asserted an increase in the severity of his psychiatric disability since the prior VA examination in April 2010.  In particular, he had asserted additional and worsened symptoms in a September 2011 written statement.  The Board determined that another VA examination was warranted.  The Board instructed the AOJ to arrange for a psychiatric evaluation of the Veteran to assess the current severity of his PTSD.  The Board specifically directed that the VA examination "report should discuss documented developments since April 2010 such as: the Veteran's reports of being 'unstable,' 'had to quit[] work completely due to my PTSD alone,' 'depression has worsened,' difficulty with 'flashbacks,' 'panic attacks every day,' worsened 'anxiety,' 'nightmares every night,' and 'a lot of suicid[al] thoughts.'"

The October 2013 VA examination report is non-responsive to the remand directives.  The report vaguely discusses the Veteran's current employment situation (working "from time to time"), notes his endorsement of anxiety and nightmares during the examination session and his remote history of suicidal ideation associated with hospitalizations prior to 2010; but otherwise presents no discussion of suicidal thoughts.  The report does not include any clear discussion showing consideration of the pertinent symptoms asserted in the Veteran's September 2011 written statement, particularly featuring "a lot of suicide[al] thoughts," "flashbacks," and "panic attacks every day."  The report also does not clearly show consideration of the Veteran's September 2011 assertion of abandoning employment at that time "due to my PTSD alone" or his other indications of symptoms more severe than shown in evidence at other times.

Some of the psychiatric symptom manifestations asserted by the Veteran in September 2011, in particular the assertion of suicidal thoughts, are highly pertinent to the application of the psychiatric rating criteria and suggest a possible basis for assignment of a higher rating for some portion of the period on appeal.  The Board's August 2013 remand specifically requested discussion of these reported developments.  The Board finds that another examination (for more complete findings and opinions) is necessary.

The purpose of this remand is to ensure adequate completion of the development requested in the Board's August 2013 remand and to obtain the necessary information to allow the Board to make informed finding as to the appropriate ratings to be assigned for the Veteran's PTSD for each portion of the periods on appeal.

The claim seeking a TDIU rating is inextricably intertwined with the appeal seeking an increased rating for PTSD; hence, consideration of that matter must be deferred pending resolution of the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).
Accordingly, the case is REMANDED for the following:

1. The AOJ should update to the present the record (i.e., secure for the record all outstanding reports) regarding evaluations and treatment the Veteran has received for PTSD.

2.  The AOJ should then arrange for the Veteran to be examined by a psychiatrist or psychologist to fully assess the current disability picture presented by the Veteran's PTSD (and clarify the disability picture of the PTSD shown in the past).  The entire record (specifically including this remand) must be reviewed by the examiner in connection with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide responses to the following:

(a) Describe in detail all current symptoms of PTSD found.  Note specifically the presence or absence of each symptom for ratings above 50 % listed in the General Rating Formula for Mental Disorders (see 38 C.F.R. § 4.130) and any other symptoms of similar gravity, and if a symptom is found present, note its frequency, severity, and impact on occupational and social functioning.  

(b) Discuss documented developments since April 2010, particularly the Veteran's September 2011 written statement detailing psychiatric symptoms featuring being "unstable," "had to quit[] work completely due to my PTSD alone," "depression has worsened," difficulty with "flashbacks," "panic attacks every day," worsened "anxiety," "nightmares every night," and "a lot of suicid[al] thoughts."  The examination report should include comment regarding the impact the PTSD has had on occupational and everyday activity function.

(c) Offer an opinion as to whether the Veteran's PTSD is shown to have increased in severity of symptoms and functional impact since April 2010; distinguish any chronic increase in the severity of the PTSD pathology from a mere episodic flare-up in symptoms.  If an increase in the severity of PTSD is found to have occurred, please indicate whether such increase in severity has persisted or has been followed by improvement (a decrease in symptom severity and functional impairment).

(d) Identify any new (since the April 2010 VA examination) emergent PTSD symptoms and their severity and frequency, as well as identify any past symptoms which are found to have resolved.

The examiner must include rationale for all opinions offered, citing to supporting findings/factual data, as deemed appropriate.

2.  The AOJ should undertake any other development suggested by the expanded record (including all development necessary to properly adjudicate the TDIU claim).  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

